Citation Nr: 1827046	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-31 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to January 3, 2012, for the grant of service connection for lung cancer.

2.  Entitlement to an effective date prior to December 13, 2011, for the grant of service connection for adenocarcinoma of the liver.

3.  Entitlement to an effective date prior to January 3, 2012, for the grant of special monthly compensation based on the need for aid and attendance.

4.  Entitlement to an effective date prior to January 3, 2012, for eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.




REPRESENTATION

Appellant represented by:	Daniel Smith, Esq.


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran had active military service from November 1953 to January 1975.  The Veteran died in January 2012.  The appellant claims as the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

The Board notes that in June 2014, the RO granted substitution of the surviving spouse as the appellant for the purpose of continuing the appeal seeking earlier effective dates.


FINDINGS OF FACT

1.  The Veteran's did not indicate intent to claim service connection for lung cancer prior to January 3, 2012.

2.  The Veteran did not indicate intent to claim service connection for adenocarcinoma of the liver prior to December 13, 2011.

3.  Effective December 13, 2011, but no earlier, it was factually ascertainable that the Veteran was in need of the aid and attendance of another person due to service connected disability.

4.  Effective December 13, 2011, but no earlier, the Veteran had a total service-connected disability, permanent in nature, that made him eligible for Dependents' Educational Assistance (DEA) benefits.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 3, 2012, for the grant of service connection for lung cancer have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).

2.  The criteria for an effective date prior to December 13, 2011, for the grant of service connection for adenocarcinoma of the liver have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).

3.  The criteria for an earlier effective date of December 13, 2011, for the award of special monthly compensation based on the need for aid and attendance have been met.  38 U.S.C. §§ 1114, 5110 (2012); 38 C.F.R. §§ 3.350, 3.400 (2017).

4.  The criteria for an earlier effective date of December 13, 2011 for the grant of basic eligibility to DEA benefits have been met.  38 U.S.C. §§ 3501, 3512, 5113 (2012); 38 C.F.R. §§ 3.400, 3.807(a), 21.3021 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103 , 5103A (2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  The appellant has not alleged prejudice with regard to notice. The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Veteran's service treatment records (STRs) and VA treatment records have been associated with the record.  The Veteran was provided VA medical examinations.  The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence. 

In sum, the Board is satisfied that the RO properly processed the appellant's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Lung Cancer

The January 2012 rating decision on appeal granted the Veteran service connection and a 100 percent rating for lung cancer, effective from January 3, 2012.  According to the January 2012 rating decision, this date was chosen based on this being the date that the RO reviewed the Veteran's VA medical records and became aware that the Veteran had lung cancer.  The VA medical records indicate that the Veteran was first discovered to have lung cancer on December 21, 2011.  

In a May 2017 letter, the appellant's attorney asserted that the effective date should be November 29, 2010, when the Veteran called VA and requested aid and attendance benefits.  The record contains a November 29, 2010 report of telephone contact that states that the Veteran wanted to apply for aid and attendance benefits for his spouse.  However, a May 26, 2011 report of telephone contact notes that the Veteran informed VA that he had applied for himself, not for his spouse.  The attorney maintains that the claim for aid and attendance reasonably encompassed a claim for any condition rendering the Veteran in need of aid and attendance.  

At the outset, it is important to apply the general rule for earlier effective dates for service connection, to determine if it allows the benefit sought.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C. § 5110(b)(1).  The Veteran did not submit a claim for service connection for lung cancer within a year of discharge from service and therefore, the effective date provision regarding claims received within a year of separation from service does not apply. 

Otherwise, VA regulations provide that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Board has considered the attorney's assertions that the claim for aid and attendance should be considered to include a claim for service connection for lung cancer.  However, at that time there was no indication that the Veteran had lung cancer and no communication from the Veteran indicating an intent to apply for service connection for any form of cancer.  Consequently, the claim for entitlement to aid and attendance cannot be considered to encompass a claim for service connection for lung cancer.  

The evidence also clearly shows that the Veteran did not submit a claim for service connection for lung cancer at any time prior to January 3, 2012.  Consequently, the criteria for an effective date prior to January 3, 2012, for the grant of service connection for lung cancer, have not been met.  38 C.F.R. § 3.400.

In summary, the preponderance of the evidence is against the claim for entitlement to an effective date prior to January 3, 2012 for the grant of service connection for lung cancer; the benefit of the doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




III.  Liver Cancer

The January 2012 rating decision on appeal granted the Veteran service connection and a 100 percent rating for adenocarcinoma of the liver, effective from December 13, 2011.  The January 2012 rating decision noted that the Veteran was first found to have adenocarcinoma of the liver on December 13, 2011 based on biopsy results.  Although the RO stated that the Veteran should be provided an effective date of January 3, 2012, the rating decision actually assigned the Veteran an effective date of December 13, 2011.

A claim for service connection for adenocarcinoma of the liver was not received within a year of discharge from service and thus the effective date provision regarding claims received within a year of separation from service does not apply.

The Board has considered the attorney's assertions that the claim for aid and attendance should be considered to include a claim for service connection for adenocarcinoma of the liver.  However, at the time the Veteran requested special monthly compensation for aid and attendance there was no indication that the Veteran had adenocarcinoma of the liver and there had been no communication from the Veteran indicating an intent to apply for service connection for any form of cancer.  Consequently, the claim for entitlement to aid and attendance cannot be considered to encompass a claim for service connection for adenocarcinoma of the liver.    

The evidence clearly shows that the Veteran did not submit a claim for service connection for adenocarcinoma of the liver at any time prior to December 13, 2011.  Consequently, the criteria for an effective date prior to December 13, 2011, for the grant of service connection for adenocarcinoma of the liver, have not been met.  38 C.F.R. § 3.400.

In summary, the preponderance of the evidence is against the claim for entitlement to an effective date prior to December 13, 2011 for the grant of service connection for adenocarcinoma of the liver; the benefit of the doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Special Monthly Compensation

In January 2012, the RO granted entitlement to special monthly compensation based on aid and attendance criteria, with an effective date of January 3, 2012.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).   

The appellant's attorney asserts that the Veteran's claim for special monthly compensation should be effective from November 29, 2010, when the Veteran called VA and requested aid and attendance benefits.  As noted above, the RO employee understood from the phone call that the Veteran was requesting aid and attendance benefits for his spouse.  In May 2011, the Veteran again called the RO and he clarified that he was seeking aid and attendance benefits for himself.  

In addition to the effective date regulations noted above, 38 C.F.R. § 3.401(a)(1) provides that awards of aid and attendance or housebound benefits, will be effective except as provided in § 3.400(o)(2), the date of receipt of claim or date entitlement arose, whichever is later.  However, when an award of pension or compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional pension or compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C. § 1114 (l); 38 C.F.R. § 3.350(b)(3). 

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: Inability of claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352 (a). 

The Veteran's claim for special monthly compensation based on aid and attendance was received on May 26, 2011.  As of December 13, 2011 the Veteran was assigned a 100 percent rating for adenocarcinoma of the liver and the VA treatment records show that he was hospitalized on that date due to his cancer.  The record clearly shows that from that date forward the Veteran required the personal assistance of others until his death in January 2012.  Accordingly, the Veteran is entitled to an earlier effective date of December 13, 2011 for the award of special monthly compensation based on the need for aid and attendance.  

Prior to December 13, 2011, the Veteran had a 40 percent rating for status post prostate cancer and a noncompensable rating for erectile dysfunction.  He had no other service-connected disabilities.  Prior to December 13, 2011, the Veteran's service-connected erectile dysfunction and his status post prostate cancer disability did not result in him being unable or protect himself from the hazards of everyday living.  Consequently, an effective date prior to December 13, 2011, is not warranted for the award of special monthly pension.  

V.  Earlier Effective Date for Eligibility for DEA

With respect to DEA eligibility, for the purposes of educational assistance under Chapter 35, a dependent of a Veteran will have basic eligibility if the following conditions are met: (1) the Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C. §§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 3.807 (a), 21.3020, 21.3021.  As the award of DEA is downstream from the award of service connection, it cannot predate the effective date of such an award with respect to when eligibility is determined.

As noted above, the Veteran was granted a 100 percent rating for adenocarcinoma of the liver effective from December 13, 2011.  The Board recognizes that the Veteran's adenocarcinoma of the liver was a permanent total service-connected disability.  December 13, 2011 is the effective date of award for service connection and for the establishment of a total disability rating.  It is, thusly, the date at which entitlement arose for eligibility to DEA.  Accordingly, an earlier effective date of December 13, 2011 is warranted as the date of eligibility for educational assistance under Chapter 35.

Prior to December 13, 2011, the Veteran's combined service-connected disability rating was 40 percent.  Because entitlement to permanent and total disability was not shown prior to December 13, 2011, there is no basis for an effective date to be assigned for eligibility to Chapter 35 benefits prior to that date.  

Accordingly an earlier effective date of December 13, 2011, but no earlier, is granted for eligibility to Chapter 35 benefits.



ORDER

Entitlement to an effective date prior to January 3, 2012 for the award of service connection for lung cancer is denied.

Entitlement to an effective date prior to December 13, 2011 for the award of service connection for adenocarcinoma of the liver is denied.

Entitlement to an earlier effective date of December 13, 2011 for the grant of special monthly compensation based on the need for aid and attendance, is granted subject to the law and regulation regarding the award of monetary benefits.

Entitlement to an earlier effective date of December 13, 2011, for the grant of eligibility for DEA, under 38 U.S.C. Chapter 35, is granted subject to the law and regulation regarding the award of monetary benefits.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


